ORDER
PER CURIAM.
This court considers whether Basilio An-dir’s notice of appeal is untimely.
The United States Court of Appeals for Veterans Claims (“Veterans Court”) received Andir’s notice of appeal on August 19, 2013. Judgment was entered by the Veterans Court on April 2, 2012. As such, a total of 503 days had elapsed between judgment and receipt of the appeal.
A notice of appeal of a decision of the Veterans Court must be filed within 60 days after that court’s entry of judgment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107. *1016Thus, it appears that this appeal is untimely-
Accordingly,
It Is OrdeRed That:
(1) Andir is directed to show cause, within 30 days of the date of filing of this order, as to why his appeal should not be dismissed as untimely. The Secretary may also respond by that date.
(2) The briefing schedule is stayed.